DETAILED ACTION

Allowable Subject Matter
Claims 1-4, 6-13, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the physical computing components comprise one or more among central processing units (CPUs), graphics processing units (GPUs), storage devices, field-programmable gate arrays (FPGAs), and network interface modules each separately coupled to at least a communication fabric such that the physical computing components can be arbitrarily arranged into the compute units; instructing a management entity to establish the target compute unit based on altering logical partitioning within at least the communication fabric communicatively coupling the set of physical computing components of the target compute unit, in combination with other recited limitations in claim 1.
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the physical computing components comprise one or more among central processing units (CPUs), graphics processing units (GPUs), storage devices, field-programmable gate arrays (FPGAs), and network interface modules each separately coupled to at least a communication fabric such that the physical computing components can be arbitrarily arranged into the compute units; instruct a management entity to establish the target compute unit based on logical partitioning within at least the communication fabric communicatively coupling the set of physical computing 
The prior art of record taken alone or in combination fails to teach and/or fairly suggest wherein the physical computing components comprise one or more among central processing units (CPUs), graphics processing units (GPUs), storage devices, field-programmable gate arrays (FPGAs), and network interface modules each separately coupled to at least a communication fabric such that the physical computing components can be arbitrarily arranged into the compute units; the management processor configured to establish the target compute unit based at least on logical partitioning within at least the communication fabric communicatively coupling the set of physical computing components of the target compute unit, in combination with other recited limitations in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bielski et al, U.S. Publication No. 2002/0133876 A1, discloses a disaggregated computing architecture [Abstract].
Li et al, U.S. Publication No. 2020/0174838 A1, discloses shared server resource pools [fig. 3].
Breakstone et al, U.S. Publication No. 2018/0322081 A1, discloses dynamic assignment of computing resources, graphics processing resources, network resources, or storage resources to a computing cluster. The computing units are disaggregated from any particular cluster or computing unit until allocated by users of the system. Management processors can control the operations of the cluster and provide user interfaces to the cluster management service provided by software executed by the management processors. A cluster includes at least one "machine" or computing unit, while a computing unit include at least a processor element. Computing units can also include network interface elements, graphics processing elements, and storage elements, but these elements are not required for a computing unit [paragraph 68].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARLEY J ABAD whose telephone number is (571)270-3425.  The examiner can normally be reached on M-Th 6:30 - 3:00 PM; Fri 7:30 - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Farley Abad/Primary Examiner, Art Unit 2181